728 F.2d 1280
UNITED STATES of America, Plaintiff-Appellee,v.Joseph KOLEK, Defendant-Appellant.
No. 84-5072.
United States Court of Appeals,Ninth Circuit.
March 23, 1984.

Edward C. Weiner, Asst. U.S. Atty., Peter K. Nunez, U.S. Atty., San Diego, Cal., for plaintiff-appellee.
Michael D. Stein, San Diego, Cal., for defendant-appellant.
Before SCHROEDER, FARRIS and CANBY, Circuit Judges.

ORDER

1
Despite defendant's assertion to the contrary, our jurisdiction over prejudgment bail matters is appellate, not original.  See 18 U.S.C. Sec. 3147(b);  Fed.R.App.P. 9(a).  That jurisdiction is invoked by the filing of a notice of appeal filed within 10 days of the date of entry of the district court's bail order.  See Fed.R.App.P. 4(b).


2
Consequently, we lack jurisdiction over defendant's request for a reduction of bail pending trial.  We therefore remand this appeal to the district court to afford defendant an opportunity to demonstrate excusable neglect for his failure to file a timely notice of appeal.  See id.;    United States v. Stolarz, 547 F.2d 108, 111 (9th Cir.1976).